UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-53785 SUMOTEXT INCORPORATED (Name of registrant in its charter) Nevada 4822 26-0319491 (State or jurisdiction (Primary Standard (IRS Employer of incorporation or Industrial Classification Identification No.) organization) Code Number) 2100 Riverdale, Suite Little Rock, Arkansas, (Address of principal executive offices) (800) 480-1248 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox As of April 1, 2010, the registrant had 7,779,806 shares of common stock, $0.0001 par value per share, outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TABLE OF CONTENTS Page No. II BALANCE SHEETS 2 III STATEMENTS OF OPERATIONS 3 V STATEMENTS OF CASH FLOWS 5 VI NOTES TO THE FINANCIAL STATEMENTS 6 SUMOTEXT, INC. BALANCE SHEETS (Unaudited) February 28, 2010 August 31, 2009 Assets Current Assets: Cash $ 219,926 $ 130,083 Accounts receivables 48,138 32,296 Prepaid expenses 392 - Total Current Assets 268,456 162,379 Property and equipment, net of accumulated depreciation of $112,518 and $86,587 151,126 175,552 Total assets $ 419,582 $ 337,931 Liabilities and Stockholder's Equity (Deficit) Current liabilities: Accounts payable and accrued liabilities $ 42,124 $ 38,571 Accrued expenses 8,181 9,470 Deferred revenue 56,864 43,320 Note payable, related party 125,000 435,000 Total current liabilities 232,169 526,361 Long term debt, related parties, net of discount 560,806 - Total liabilities 792,975 526,361 Stockholder's Equity (Deficit) Common stock: $0.0001 par value, 100,000,000 shares authorized, 7,779,806 and 7,779,806 shares issued and outstanding at February 28, 2010 and August 31, 2009, respectively 778 778 Additional paid-in capital 1,070,276 1,045,722 Accumulated deficit (1,444,447 ) (1,234,930 ) Total stockholders' equity(deficit) (373,393 ) (188,430 ) Total liabilities and stockholders' equity (deficit) $ 419,582 $ 337,931 The accompanying notes are an integral part of these financial statements -2- SUMOTEXT, INC. STATEMENTS OF OPERATIONS (Unaudited) Three months ended February 28, 2010 2009 Revenues Subscription services $ 297,836 $ 141,266 Total Revenues 297,836 141,266 Cost of revenues 93,045 63,382 Gross margin 204,791 77,884 Selling, general and administrative expenses 278,425 256,482 Depreciation and amortization 12,990 12,845 Interest expense 10,506 - Operating expenses 301,922 269,327 Operating loss (97,130 ) (191,444 ) Interest income - 75 Net loss (97,130 ) (191,369 ) Basic and diluted loss per share $ (0.01 ) $ (0.02 ) Basic and diluted weighted average of common shares outstanding 7,779,806 7,774,717 The accompanying notes are an integral part of these financial statements -3- SUMOTEXT, INC. STATEMENTS OF OPERATIONS (Unaudited) Six months ended February 28, 2010 2009 Revenues Subscription services $ 568,403 $ 242,702 Total Revenues 568,403 242,702 Cost of revenues 180,039 123,075 Gross margin 388,364 119,627 Selling, general and administrative expenses 554,653 474,030 Depreciation and amortization 25,931 25,581 Interest expense 17,297 - Operating expenses 597,881 499,611 Operating loss (209,517 ) (379,984 ) Interest income - 504 Net loss (209,517 ) (379,480 ) Basic and diluted loss per share $ (0.03 ) $ (0.05 ) Basic and diluted weighted average of common shares outstanding 7,779,806 7,668,479 The accompanying notes are an integral part of these financial statements -4- SUMOTEXT, INC. STATEMENTS OF CASH FLOWS (Unaudited) Six months ended February 28, 2010 2009 Cash flows from operating activities: Net loss $ (209,517 ) $ (379,480 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 25,931 25,581 Amortization of debt discount 360 - Changes in operating assets and liabilities: Accounts receivables (15,842 ) (25,442 ) Employee receivables (392 ) 5,805 Prepaid expenses - 500 Accounts payable 3,094 7,435 Accrued expenses (830 ) (667 ) Deferred revenue 13,544 (1,194 ) Net cash used in operating activities (183,652 ) (367,462 ) Cash flows from investing activities: Advances (payments) from (to) shareholder - (12,677 ) Purchase of property and equipment (1,505 ) (8,458 ) Net cash used in investing activities (1,505 ) (21,135 ) Cash flows from financing activities: Proceeds from issuance of notes payable, related parties 275,000 - Proceeds from issuance of stock - 196,200 Net cash provided by financing activities 275,000 196,200 Net increase (decrease) in cash and cash equivalents 89,843 (192,397 ) Cash and cash equivalents, beginning of period 130,083 329,028 Cash and cash equivalents, end of period $ 219,926 $ 136,631 Supplemental cash flow information: Interest paid $ 18,506 $ - The accompanying notes are an integral part of these financial statements -5- SUMOTEXT, INC. NOTES TO THE FINANCIAL STATEMENTS Note 1.Basis of Presentation The accompanying unaudited interim financial statements of SUMOTEXT, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in SUMOTEXT’s Annual Financial Statements filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein. The results of operations for the interim period is not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year ended August 31, 2009, as reported in the Form 10-K, have been omitted. Note 2. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has suffered significant operating losses, used substantial funds in its operations, and needs to raise additional funds to accomplish its objectives. These conditions raise substantial doubt about the Company’s ability to continue as a going concern.These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 3. Related Party Transactions In January 2007, the Company entered into contracts with two companies, Atreides, Inc., owned 100% by the President and a shareholder of the Company, and Datamethodolgy, Inc, owned 100% by another shareholder of the Company. During the quarter ending February 28, 2010, the Company paid Atreides, Inc. $32,100 for managing and training the Company’s sales representatives which was recorded as selling, general and administrative expenses.During the quarter ended February 28, 2010, the Company paid Datamethodology, Inc. $32,520 for maintenance and upgrading software related issues which was recorded as a cost of revenue. In February 2010, the Company borrowed $150,000 from an individual accredited investor, Steve Bova, an advisor of the Company (the “Advisor”).The note payable is due in February 2012, bears 8% interest due quarterly and has no collateral. As of February 28, 2010, the entire balance of the note was outstanding.In connection with the note, the Company granted warrants to the investor to purchase 300,000 shares of common stock at an exercise price at $0.50 per share.The warrants were valued using a binomial lattice model resulting in a discount of $8,966.The discount is being amortized over the life of the note on a straight line basis.
